     Case 2:20-cv-01622-KJM-DB Document 10 Filed 10/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEENAN WILKINS,                                    No. 2:20-cv-1622 KJM DB P
12                        Plaintiff,
13           v.                                          ORDER
14    S. HESLOP, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          Before this court is plaintiff’s objection to removal of this action to federal court and a

21   motion to remand. (ECF No. 7). For the reasons stated below, the court shall direct the Clerk of

22   Court to update the docket to reflect that plaintiff wishes to withdraw the motion.

23          On August 13, 2020, defendants removed this action from state court to this one. (See

24   ECF Nos. 1, 2, 4). Thereafter, on August 26, 2020, plaintiff filed an objection to its removal and

25   a motion to remand the matter. (See ECF No. 7). In support of the motion, plaintiff argued that it

26   should be granted because three of the four named defendants in the action had not yet been

27   served, and the removal had been done to interfere with plaintiff’s ability to serve them. (See

28   ECF No. 7 at 2-3).
                                                         1
     Case 2:20-cv-01622-KJM-DB Document 10 Filed 10/02/20 Page 2 of 2

 1           On September 16, 2020, defendant B. Velasquez – one of the four named defendants in

 2   this action – filed an opposition to plaintiff’s motion to remand. (See ECF No. 8). In it,

 3   defendant Velasquez argues that he was entitled to remove the action to this court on his own, and

 4   that in any event, the court may order service of the remaining defendants once the matter has

 5   been screened. (See ECF No. 8 at 2). Thereafter, on September 23, 2020, plaintiff filed a notice

 6   requesting that his motion for remand be withdrawn.1

 7           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall update the docket

 8   to reflect that plaintiff wishes to WITHDRAW his objection to removal and motion to remand

 9   filed August 26, 2020 (ECF No. 7).

10   Dated: October 1, 2020

11

12

13

14   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/wilk1622.wdrwl.mtr
15

16

17

18

19

20
21

22

23

24

25

26
27
     1
       Plaintiff states that he wishes to withdraw the motion for remand because the three remaining
28   named defendants have been served in state court. (See ECF No. 9 at 1).
                                                        2
